Name: Commission Regulation (EEC) No 2381/83 of 23 August 1983 on arrangements for imports into the United Kingdom of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/ 10 Official Journal of the European Communities 24. 8 . 83 COMMISSION REGULATION (EEC) No 2381 /83 of 23 August 1983 on arrangements for imports into the United Kingdom of certain textile products originating in Romania tion must be set off against the quantitative limits for 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No _ 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of certain textile products (category 28) specified in the Annex hereto and originating in Romania have exceeded the level referred to in para ­ graph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 31 May 1983 Romania was notified of a request for consultations ; Whereas, pending the outcome of the requested consultations, imports into the United Kingdom were made subject to a provisional quantitative limit by Commission Regulation (EEC) No 815/83 (2) ; Whereas, in the course of consultations held on 28 July 1983 , it was agreed that imports of products falling within category 28 into the United Kingdom should be subject to quantitative limits for the years 1983 to 1986 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Romania into the United Kingdom between 1 January 1983 and the date of entry into force of this Regula ­ HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in Romania and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Romania to the United Kingdom before the date of entry into force of Regulation (EEC) No 1815/83 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date. 2. Imports of products shipped from Romania to the United Kingdom from the date of entry into force of Regulation (EEC) No 1815/83 shall remain subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . In applying the provisions of paragraph 2, all quantities of products shipped from Romania to the United Kingdom from 1 January 1983 and released for free circulation shall be deducted from the quanti ­ tative limits for 1983 . These provisional limits shall not, however, prevent the importation of products covered by it, but shipped from Romania to the United Kingdom before the entry into force of Regu ­ lation (EEC) No 1815/83 . Article 3 Regulation (EEC) No 1815/83 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Commun ities. (') OJ No L 374, 31 . 12 . 1982, p. 106. 2 OJ No L 178 , 2 . 7 . 1983, p. 11 . 24. 8 . 83 Official Journal of the European Communities No L 233/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description MemberStates Units Quantitative limit 28 60.05 UK A II b) 4 ee) 1 000 pieces 1983 : 90 (') 1984 : 94 1985 : 97 1986 : 102 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trou ­ sers (except shorts) other than babies ' 60.05-61 ; 62 ; 64 (') Exceptionally for the year 1983 an additional quantity of 15 000 pieces has been agreed.